﻿Tomorrow, I am going
to sign the Comprehensive Nuclear-Test-Ban Treaty on
behalf of Norway. We join with almost all countries in
celebrating our new freedom — freedom from fear of
nuclear contamination and proliferation. By our joint
resolve, the terror of competitive madness fell victim to
the sheer force of reason.
Thanks to the United Nations, the norm of
non-testing has been galvanized. It is today part and
parcel of international law. In the future, no country,
whether it has signed that treaty or not, will be able to
break that norm. That can no longer be done with
impunity. It will go down in the annals of history that
nuclear testing was carried out over a period of 40 years
in the twentieth century, and then never again.
The decades of negotiations seemed endless, and
without the perseverance of this Organization, it would
not have worked. Where else could we carve out a global
test ban? Where else can we cast norms of global
applicability? Where else can we extend an international
society based on law and contract?
That is what the United Nations does best. It is easy
to ridicule years of meticulous negotiations. It is easy to
deride the process as bloated bureaucracy and
inefficiency. It is easy because that also happens every
day, here by the East River. And we must never become
used to that.
But some processes take time because they are
difficult and because they have profound effects on the
whole world. Every country, every man, woman and child
depend on what we can achieve right here, and every
country represented here has a stake in our success or our
failure.
8


For more than 50 years, the United Nations has — for
better, but also for worse — reflected its Members, global
political trends, contrasts, conflicts and confrontations. It
has been judged, unjustly, more by its failures than by its
successes.
The integration of scores of new Member States,
peace-keeping operations, the promotion and protection of
human rights, and field activities in developing countries
bringing relief and consolation to millions of destitute
people all bear witness to how the United Nations has
harnessed the best of humanity and civilization. Today, the
threats to peace come not so much from contention between
great States. Today’s killing fields are within States. Out of
around 40 cases of armed conflict in the world today,
hardly any occur between States. These conflicts are deeply
embedded in the history of regions and peoples, where
disruption within societies date far back, some being
centuries old.
The price of intra-State conflict is being paid by
civilians. Ninety per cent of casualties in armed conflict are
civilians. They literally walk the minefields where millions
of anti-personnel mines are strewn. Not only is the
death-toll numbing; let us also count the many missed years
of economic production, the livestock lost, the schools
ravaged, the clinics destroyed.
Millions pay the terrible human price. But we all pay
a price if the gap deepens between the fundamental norms
of civilization and the daily suffering in too many countries
in too many parts of the world. Reversing that trend is our
moral obligation; preventing deadly conflict is our common
challenge.
True, the United Nations is increasingly involved in
internal crises. We still do not possess the necessary means,
mandates and mission capacity to suppress devastating
conflict. All too often, intervention comes when the conflict
has erupted, when the battles have been fought and the
dividing lines have been cemented. When the peacemakers
are ready to go, it may be late — often too late.
We lack efficient procedures for dealing with
emerging conflicts. To individual countries, emerging
intra-State conflict may not be deemed vital. But to the
United Nations, any armed conflict or threat of conflict
must be vital. We need more preventive action and more
preventive diplomacy. Here at the United Nations, we need
to develop the institutional, legal and managerial capacity
to act, which would provide a model for regional action.
Preventing conflict and human suffering must not be
hampered by the traditional norm of what is essentially
within the domestic jurisdiction of States. Killing people
cannot be protected by the Charter.
A situation which is not visibly dangerous and which
does not offer spectacular pictures for the evening news,
is all too often silenced and out of the news picture. And
since those who suffer have no vote in any of the
countries which command the resources to help, it may be
all too convenient to look the other way.
But reacting in time need not be costly. On the
contrary, there is so much to gain, there is so much to
save. Much could be achieved if the United Nations were
better able to send experienced diplomats and support
missions to conflict-ridden areas in timely endeavours to
deescalate conflict and reconstruct civil society. We know
that the hands of the Secretary-General are often tied in
such cases, when it comes to redirecting resources. That
is another challenge. United Nations expertise — our
expertise — may not show up in a situation because there
are insufficient funds to pay for air tickets.
Norway is ready to make an extra contribution. We
offer to establish a fund for preventive action here at the
United Nations. We pledge to fill it with approximately 1
million dollars on an annual basis, and we invite other
Governments to join us. The fund would facilitate
immediate deployment of first-class expertise for
proactive diplomacy.
Any organization that fails to change is bound to
lose its effectiveness. So we must press on with reform.
But we cannot accept intimidation. Withholding legally
assessed contributions amounts to just that. Today, some
countries in fact pay more than their fair share. Other
countries voluntarily pay more than their fair share. Many
countries pay too little, or hardly anything at all. We now
need to settle on a long-term solution based on a more
equitable scale of contributions and scrupulous respect by
Member States for their financial obligations and the
payment of arrears.
We must press on with reform of the Security
Council. We are not served by protracted denials of the
world as it is. The Security Council must reflect this
world, and the issue of a regionally-balanced enlargement
must now be addressed. Asia, Africa and Latin America
should be represented on a permanent basis. Japan and
Germany should each have a permanent seat. And as we
enlarge the Council we must see to it that the efficiency
9


of decision-making is retained and that the Council’s
implementing ability is greatly enhanced.
If we had sat down at the drawing board to create the
United Nations today, we would have grouped the most
closely interlinked challenges together and designated a
limited number of agencies to deal with them. Today, in the
social and economic field, responsibility for sustainable
development, poverty, population and education is divided.
There is too much fragmentation and too many turf battles.
We need a leaner — and thereby, I believe, stronger
— structure to deal with what we decided in Rio,
Cairo,Copenhagen and Beijing. Now we must do what we
said there.
The Nordic countries, in their ongoing project for
United Nations reform, have focused on the other end of
the spectrum — the country level. Today, there are several
United Nations representatives in one country, often
overlapping each other and often contributing to more
fragmentation. But political issues, humanitarian issues and
long-term development are interlinked. Our organizational
set-up should be the same. Let us coordinate our
humanitarian assistance activities better, thus allowing us to
react more quickly and more effectively. And let us speak
out more openly about human rights.
Human rights are violated all over the world. But only
in a few countries is the human rights situation
deteriorating. We may be impatient; we may find that
progress is too slow in important countries; and there may
be temporary set-backs.
But in a world of global communication, facts can no
longer be hidden. We cannot build fences around ideas in
the age of the Internet. It will become increasingly
impossible to derive the benefits of the global economy
without exposing political power structures to the scrutiny
of democracy.
The Comprehensive Nuclear-Test-Ban Treaty
established a global norm. This is what the United Nations
does best and what it must continue to do. The first Chapter
of the Charter calls for effective collective measures for the
removal of threats to the peace. Our challenge is to grasp
the complexity of today’s threats. No single country is
powerful enough to deal alone with the threats that
transcend our frontiers — terrorism, nuclear proliferation,
drugs, crime, disease and damage to the environment. They
all require common action. They all belong on our common
agenda.
Five years ago in Rio we reached consensus on
Agenda 21. That was a call for action. Together we
sowed the first seeds of a global norm for sustainable
development. Now we must struggle on towards its
implementation.
Later this year we will start the final work on a
climate protocol. No challenge is more global than
climate change. We owe it to present and future
generations to come up with a binding agreement that is
cost-effective, equitable and verifiable. That process will
require a combined political and scientific craftsmanship
which will need to draw upon every experience we have
had in multilateral diplomacy so far.
There can be no civilized world unless we unite to
strengthen multilateralism by establishing global
norms, by building and raising the minimum standards of
inter- and intra-State behaviour, and by building new
norms of international accountability.
The war crimes tribunal in The Hague is a
building-block in that edifice. The preventive aspect
would be served if the Karadzic´s and Mladic´s of this
world were brought to justice to answer for their crimes.
But again, conflicts should not be allowed to go that
far. We must be able to address the root causes of
conflict in time. That is what prevention is all about. That
is the win-win game we should all be playing. We cannot
afford not to do so.









